Simmons, C. J.
In the trial of an action for the breach of a contract wherein it is stipulated that the employer is to give the employee sixty days’ trial, beginning at a certain day, and at the end of the trial to give him a year’s employment, dating from the commencement of the trial, provided the employee’s services “ have proved satisfactory,” it is error to instruct the jury in substance that notice of dissatisfaction must have been given within the sixty days. The employer is entitled to a reasonable time after the expiration of the sixty days to give this notice. What is a reasonable time is a question to be passed upon by the jury in the light of the facts of this particular case. Judgment reversed.

All the Justices concurring.